 

Brende, : Oe O 3 . CEIVED)

 

 

 

Caymon Gevrar 0 SEP 3 0 2020
Name!

241% 16th Avenue. CLERK, U.S. DISTRICT COURT
Mailing addres ANCHORAGE, AK

orage , Mlaske. O4S0%
40'T- QkO -SE2Z2

City, State, a

Telephone

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ALASKA
Brenda Genare
Ray mows Genar Oo

‘(Enter full name of plaintiff in this action)

 

 

 

Case No.
Plaintiff, (To be supplied by Court)
 CrATE OF ALASKA

Department oF Cab rrectiows COMPLAINT UNDER

—— ex Eont— THE CIVIL RIGHTS ACT
i fehes “tne Coprestional Cy “Us ; 42 U.S.C. § 1983
Ss ae Jhoniteria Oivisiony, ri E. v).
SE OF Aish bree. OF Tike Drs ret Atte “SHON. -PRISONERS)

 

(Enter full names of chee in this action.
Do NOT use et ai.)

Defendant(s).
A. Jurisdiction

Jurisdiction is invoked under 28 U.S.C. § 1343(a)(3) and 42 U.S. C. § 1983. If you
assert jurisdiction under any different or additional authorities, please list them below:

 

B. Parties

1. Plaintiff; This complaint alleges that the civil rights of Brendo. Cenare A Peyinone Genavo
(print your name)

who presently resides at_ 343 €. \whe Avenue, Anchoree , Alashe G4soy
(mailing address)

 

were violated by the actions of the individual(s) named below.

Case 3:20-cv-00246-SLG Document1 Filed 09/30/20 Page 1 of 7
2. Defendants (Make a copy of this Page and provide same information if you are naming more than 3

defendants): STATE OF ALASKA, DEPARTMENT OF CORRECTONS

ANCHORAGE CORRECTIONAL FACILITY EAST,
Defendant No. 4 ,___ ACHORAGE CORRECTIONAL FACILITY WEST,
PRE-TRIAL DIVISION ELECTRONIC MONITORING
, and is employed as a
(state) (defendant's government position/title)

is a citizen of

 

J This defendant personally participated in causing my injury, and | want money

damages.
OR
The policy or custom of this official’s government agency violates my rights, and |
seek injunctive relief (to stop or rea:i=~ *-—> ona da enmeathina).
SAME AS NcHona toe DEPARTMENT OF CORRECTONS
Defendant No. 2, peaewowr 1 ACHORAGE jomecaen PACT Wee oa, (9 8 CEZEN Ot

PRE-TRIAL DIVISION ELECTRONIC
_and is employed MONITORING

 

 

(state) (defendant's government poSitionstitle)

This defendant personally participated in causing my injury, and | want money
damages.
OR
~The policy or custom of this official's government agency violates my rights, and |
seek injunctive relief (to stop or require someone do something).

A6™ STATE OF ALASKA

 

 

Defendant No. 3 is a citizen of
OFFICE OF THE DISTRICT ATTORNEY
,andis employedasa_ SS _
(state) (defendant's government positionstitle)

This defendant personally participated in causing my injury, and | want money
damages.

OR
the policy or custom of this official's government agency Violates my rights, and |
Seek injunctive relief (to stop or require someone do something).

C. Causes of Action (You may attach additional pages alleging other causes of action and facts
Supporting them if necessary. Make copies of page 5 and rename them pages 5A, 5B, etc. and rename
the claims, "Claim 4,” “Claim 5, étc.”).

PS02 — § 1983 Non-Prisoner
Dec. 2013
Page 2 of 7

Case 3:20-cv-00246-SLG Document1 Filed 09/30/20 Page 2 of 7
IDESEIVEM

n or about Jn runves SAG to the wont Lin , my civil right to
o U (Date) °
Abe Gruxnads—

(due process, freédom of religion, iree speech, freedom of association and/or assembly, freedom from cruel and
unusual punishment, etc. List only one violation.)

was violated by S747 OF ALASKA NEPT_ OF CORKECTEOYS, fchoyage Feediby Bast 2 test.
Div Sion Ff Ekectronic Aly fo, (Name of the specific Defendant who violated this right)
OfFFECE, OF THe, Orsti_ecr ya Hoowe

Supporting Facts (Briefly desctibe facts’ you consider important to Claim 1, State what

happened briefly and clearly, in your own words. Do noi cite legal authority or argument.

Describe exactly what each defendant, by name, did to violate the right alleged in Claim 1.):

The Defendants, State of Alaska, Department of Corrections, Anchorage Correctional Complex

(East). Cook Inlet Pre-Trial Facility (West). The Defendants, State of Alaska, Department of

Corrections, Pre-trial Division — Electronic Monitoring, The Defendants, State of Alaska, Office of

the District Attorney Committed acts in direct and indirect violation of The United States

Constitution, Civil and Human Rights Laws, and The Americans with Disabilities Act, ADA.

Between the dates of January 2019 to the present time. Employees of the above agencies

committed the following: A cheteulech:: description is attached.

e January — February 2019, Anchorage Correctional Facility engaged in threats, and
psychological abuses toward plaintiff, Brenda Genaro. This facility also violated her right
to offer needed disability services as a “help aid” for Raymond Genaro. This facility was
in physical possession of the Court Order of Legal Guardianship. Yet, they denied even
the most basic of human need (help aid) COMMUNICATION assistance for Raymond.

e January — February 2019, Anchorage Correctional Facility engaged in psychologically _
abusing and manipulating plaintiff, Raymond Genaro. If, through further ‘. CHSCoue
evidence proves there were instances of physical abuse. | reserve the right to addtheg
abuses to this list.

e January — February 2019, The Office of the District Attorney, being the only entity with
possession of few-minute- video, misrepresented the facts and charges. Setting an
excessive bail amount. 8 Amendment Violation.

=
go

Claim 1:

   
   

 

 

 

||

To portray this fact. Months later, during a meeting, The State Investigator, said concerning
the entire case. Female Investigator: “When | was at home, listening to what the news
said. | was scared for my life. But, now that I’ve watched the short video, and reviewed
all the evidence. I don’t know why they even charged you in the first place.” “The system
failed you, Raymond.”

 

July 2019 thru...., The Defendants engaged in Physical Abuse. Emotional Abuse.
Psychological abuse of the plaintiffs. The defendants violated the 4t, 5th 6, and 14th
Amendment.

__® September 2020 The Defendant, Prosecutor, Office of District Attorney violated its

own State of Alaska Order. Similar to violating a contract. In a recent, unrelated

PS02—§ 1983 Ne hearing. The D.A. prosecutor attempted to gain custodial interference via a simple
Dec. 2013 request in court through a judge who was unfamiliar with any of the cases.
Page 3 of 7 The prosecutor, knowing full well, her type of request violates procedural laws in the
State of Alaska. D.A. prosecutor actions directly violated the 14 Amendment.

|

 

Case 3:20-cv-00246-SLG Document1 Filed 09/30/20 Page 3 of 7
Claim 2: On or about SEE CuALM | , my civil right to
(Date)

 

(due process, freedom of religion, free speech, freedom of association and/or assembly, freedom from cruel and
unusual punishment, etc. List only one violation.)

was violated by

 

(Name of the specific Defendant who violated this right)

Supporting Facts (Briefly describe facts you consider important to Claim 2. State what
happened briefly and clearly, in your own words. Do not cite legal authority or argument.
Describe exactly what each defendant, by name, did to violate the right alleged in Claim 2.):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PS02- § 1983 Non-Prisoner
Dec. 2073
Page 4 of 7

Case 3:20-cv-00246-SLG Document1 Filed 09/30/20 Page 4 of 7
Claim 3: On or about SEE ClLALM ua , my civil right to

(Date)

 

(due process, freedom of religion, free speech, freedom of association and/or assembly, freedom from cruel and
unusual punishment, etc. List only one violation.)

was violated by

 

(Name of the specific Defendant who violated this right)

Supporting Facts (Briefly describe facts you consider important to Claim 3. State what
happened briefly and clearly, in your own words. Do not cite legal authority or argument.
Describe exactly what each defendant, by name, did to violate the right alleged in Claim 3.):

Ee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PSO2 — § 1983 Non-Prisoner
Dec. 2013
Page 5 of 7

Case 3:20-cv-00246-SLG Document1 Filed 09/30/20 Page 5 of 7
D. Previous Lawsuits

1. Have you begun other lawsuits in state or federal court dealing with the sa facts
involved in this action, or otherwise relating to your imprisonment? Yes No

2. If your answer is “Yes,” describe each lawsuit.
a. Lawsuit 1: wo / wot APPLECABLE
Plaintiff(s):

 

Defendant(s):

 

Name and location of court:

 

Docket number: Name of judge:

 

Approximate date case was filed: Date of final decision:
Disposition: Dismissed Appealed Still pending
Issues Raised:

b. Lawsuit 2: NNO (NOT A PPLECHBLE

 

Plaintiff(s):

 

Defendant(s):

 

Name and location of court:

 

 

Docket number: Name of judge:
Approximate date case was filed: Date of final decision:
Disposition: Dismissed Appealed Still pending

Issues Raised:

 

F. Request for Relief

Plaintiff requests that this Court grant the following relief:

: 2 liRED THOUSAND Q2-LAKeS)
1. Damages in the amount of $_3©CO0,000-@O" CFLVE HurrtOield TI és)

PSQ2 — § 1983 Non-Prisoner
Dec. 2013
Page 6 of7

Case 3:20-cv-00246-SLG Document1 Filed 09/30/20 Page 6 of 7
2. Punitive damages in the amount of $. a , DOD 000.-O6- Guenry exert mancon pects)
3. An order requiring defendant(s) to_ sce ATI AC HEY)
4. A declaration that_5£E ATIACHENY)

5. Other:

 

Plaintiff demands a trial by jury. ~~ Yes No

 

DECLARATION UNDER PENALTY OF PERJURY

The undersigned declares under penalty of perjury that s/he is the plaintiff
in the above action, that s/he has read the above civil rights complaint and
that the information contained in the complaint-is true and-eorrect,

Executed at Apa on LBL, AVE 2OZ0
(Location) J), sos ) Lfsdate)
Lunde Henaw Aeymoncl Genaro bh i Spek Goce, nO

(Plaintiff's Ofiginal Signature) aS
Qesontevvg Cheunelerig race

Original age! (if any) / (Date) :
Me Os

PU3 E194 Ave.
pathrige Alisha Feo

Attorney's Address and Telephone Number

 

 

PS02 — § 1983 Non-Prisoner
Dec, 2013
Page 7 of 7

Case 3:20-cv-00246-SLG Document1 Filed 09/30/20 Page 7 of 7
